Citation Nr: 0126092	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  99-14 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than 
December 9, 1992, for the grant of service connection and 
award of disability compensation benefits for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to 
July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that warrants some explanation.  By 
rating action of February 1983, the RO denied a claim of 
entitlement to service connection for PTSD.  The veteran was 
notified of the RO's denial, and of his appellate rights, by 
letter dated February 25, 1983.  A notice of disagreement 
(NOD) was received on December 6, 1983 and a statement of the 
case (SOC) was issued on December 20, 1983.  The veteran did 
not file a substantive appeal.  See 38 C.F.R. § 20.200 
(2001).  

On December 9, 1992, the veteran submitted an application to 
reopen his previously denied claim of entitlement to service 
connection for PTSD.  By rating action of April 1994, the RO 
granted the veteran's claim of entitlement to service 
connection for PTSD and assigned a 30 percent rating, 
effective from December 9, 1992.  By rating action of 
August 1996, the RO increased the rating for PTSD from 
30 to 50 percent, effective March 1, 1993.  In a decision 
entered in May 1999, the Board granted a 100 percent 
schedular rating for PTSD.  By rating action of May 1999, the 
RO effectuated the Board's grant and awarded an effective 
date of December 9, 1992.  

With respect to the issue of entitlement to an effective date 
earlier than December 9, 1992, for the grant of service 
connection and award of disability compensation benefits for 
PTSD, the Board notes that, in a written statement received 
in June 1994, the veteran first voiced his disagreement with 
the effective date assigned in the April 1994 rating action.  
A SOC addressing the earlier effective date issue was issued 
in July 1994, and the veteran filed a substantive appeal that 
same month.  The veteran, however, in a written statement 
dated in September 1994, indicated his desire to withdraw the 
earlier effective date issue from appellate consideration.  
See 38 C.F.R. § 20.204(c) (2001).  

Subsequently, the issue of an effective date earlier than 
December 9, 1992, for the grant of service connection and 
award of disability compensation benefits for PTSD was 
included in February 1995 and August 1996 supplemental 
statements of the case.  Thereafter, when the case was before 
the Board in May 1999 on the question of entitlement to a 
higher rating, the Board noted that the veteran had submitted 
a statement in September 1996 that the Board construed as a 
NOD on the effective date question and that another 
supplemental statement of the case (SSOC) must be issued in 
order to provide the veteran with an opportunity to submit a 
timely substantive appeal.  A SSOC was issued in May 1999, 
which addressed the issue of entitlement to an effective date 
earlier than December 9, 1992, for the grant of service 
connection and award of disability compensation benefits for 
PTSD.  The veteran submitted a substantive appeal, which was 
received in June 1999, indicating his desire to appeal.  
Therefore, the Board will address the issue in the decision 
below.

Finally, in a written statement received at the Board in 
October 1991, the veteran reported that, while he had 
previously requested a hearing, he no longer wanted one.  
Therefore, the veteran's scheduled hearing before a member of 
the Board was canceled.  38 C.F.R. § 20.704 (2001).


FINDINGS OF FACT

1.  The veteran's first claim of service connection for PTSD 
was received by VA on August 26, 1982.

2.  By rating action of February 11, 1983, the RO denied the 
veteran's claim of service connection for PTSD.  

3.  The veteran was notified of the RO's February 11, 1983, 
decision, and of his appellate rights, by letter dated on 
February 25, 1983.

4.  A NOD was received at the RO on December 6, 1983.

5.  A SOC was issued by the RO on December 20, 1983.

6.  No substantive appeal was received at the RO during the 
one-year period following the mailing of the February 25, 
1983, notification.

7.  A claim to reopen was not filed until December 9, 1992.


CONCLUSION OF LAW

An effective date earlier than December 9, 1992, for the 
grant of service connection and award of disability 
compensation benefits for PTSD, is not warranted.  
38 U.S.C.A. §§ 1110, 5108, 5110, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156, 3.400, 20.200, 20.202, 20.302, 
20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the effective date for the award of 
disability compensation benefits for PTSD should be August 
26, 1982-the day the RO first received his original 
application for benefits.  He maintains that August 26, 1982 
is the appropriate date since it was VA's failure to provide 
a diagnosis of PTSD, and that but for VA's failure, service 
connection for PTSD would have been granted when he first 
filed his claim.  (Such a contention also implies that there 
was clear and unmistakable error in the RO's 1983 rating 
decision, but such a claim has not been developed for review 
by the Board.)

The veteran was discharged from active military service in 
July 1968.  He did not file a claim of service connection for 
PTSD until August 26, 1982.  Since the evidence of record did 
not contain a diagnosis of PTSD, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran was notified of the RO's denial, and of his appellate 
rights, by letter dated on February 25, 1983.  A notice of 
disagreement (NOD) was received on December 6, 1983 and a 
statement of the case (SOC) was issued on December 20, 1983.  
The veteran did not file a substantive appeal.  38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2001); 38 C.F.R. §§ 19.129, 19.192 
(1983) (a substantive appeal must be filed within one year of 
the notice of the determination being appealed or within 
60 days of the issuance of the SOC, whichever is later).  
Consequently, the RO's February 1983 denial of service 
connection for PTSD is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 19.129, 19.192 (1983).

Thereafter, the veteran filed an application to reopen the 
previously denied claim of service connection for PTSD, which 
was received by VA on December 9, 1992.  Additional evidence 
was received, and, ultimately, by rating action in 
April 1994, the RO granted a claim of service connection for 
PTSD, and assigned a 30 percent rating effective 
December 9, 1992 - the date of receipt of the reopened claim.  
Eventually, by a decision entered in May 1999, the Board 
granted a 100 percent schedular rating for PTSD and the RO 
effectuated the Board's grant by assigning the 100 percent 
rating from December 9, 1992 - the date of receipt of the 
reopened claim.  

The general rule governing the assignment of an effective 
date for an award of disability compensation is contained in 
38 U.S.C.A. § 5110(b) (West 1991), which provides:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release if application 
therefor is received within one year from 
such date of discharge or release.  

See also 38 C.F.R. § 3.400(b)(2) (2001) (to the same effect).  
Otherwise, in cases where the application is not filed until 
more than one year from release of service, the effective 
date will be date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  However, when there has been a decision by 
the RO denying a claim of service connection, and the 
claimant has not appealed within one year of notice of the 
denial, that decision becomes final and any effective date 
set for disability compensation based on a later grant of the 
benefit will be the date of receipt of the reopened claim or 
the date entitlement is shown, whichever is later.  See 38 
C.F.R. §§ 3.156, 3.400(q)(1)(ii), 3.400(r), 20.1103 (2001).  

The Board acknowledges the veteran's contention that an 
effective date of August 26, 1982, the date the RO first 
received his original application for benefits, is 
appropriate for the grant of service connection and award of 
compensation benefits for PTSD.  However, the veteran's claim 
was previously denied by the RO in February 1983 and the 
veteran failed to file an appeal within the time period 
allowed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192 
(1983).  Therefore, in the absence of an appeal within the 
time period allowed, the Board finds that the prior denial 
became final.  Consequently, the provisions of 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400 require that the effective date 
for the award of compensation on account of a reopened claim 
be fixed in accordance with the facts found, but not earlier 
than the date of receipt of the application to reopen.  
38 U.S.C.A. § 5110.  In other words, the earliest date that 
may be assigned for the award of compensation for PTSD is the 
date of receipt of the reopened claim.  38 C.F.R. § 3.400(r).  
Despite the veteran's contentions to the contrary, the 
salient point to be made is that the February 1983 rating 
decision is final, and that the veteran did not file a claim 
to reopen the previously denied claim until December 9, 1992.  
38 C.F.R. § 3.400.

Since pertinent law and regulations state that, in such 
circumstances, when new and material evidence (other than 
service department records) is received after a final 
disallowance, the effective date of the grant of service 
connection will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later, see 38 C.F.R. 
§ 3.400(q)(1)(ii) (2001), the Board must conclude that an 
effective date earlier than the date assigned by the RO 
(December 9, 1992) is not warranted.  Accordingly, the 
effective date of the award of disability compensation 
benefits for PTSD can be no earlier than the claim to 
reopen-December 9, 1992.  The appeal is therefore denied.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, et seq. (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), which became effective during the pendency 
of this appeal.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the law 
have been satisfied.  The veteran and his representative were 
notified in the May 1999 SSOC of the provisions affecting the 
establishment of effective dates.  These provisions address 
the key issue in this case, which is the appropriate 
effective date for the grant of service connection.  It bears 
emphasis that the new law was expressly intended to overturn 
a decision of the Court that dealt with original service 
connection claims (Morton), not to alter the effective date 
rules contained in title 38 of the United States Code and 
title 38 of the Code of Federal Regulations.  There is no 
indication in the record that there is evidence that could be 
secured that would alter in the least the record upon which 
this appeal turns.  This is so because the effective date 
issue turns on the record as it was constituted during the 
time period in question, not upon newly prepared evidence as 
might typically be sought in a claim for a higher rating.  
Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.


ORDER

Entitlement to an effective date earlier than 
December 9, 1992, for the grant of service connection and 
award of disability compensation benefits for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

